MEMORANDUM **
Garen Tosoonyan, a native and citizen of Armenia, petitions for review of the Board of Immigration Appeals’ (“BIA”) order affirming the Immigration Judge’s (“IJ”) denial of his application for asylum, withholding of removal and relief under the Convention Against Torture (the “Convention”). We have jurisdiction under 8 U.S.C. § 1252, and we deny the petition for review.
Where, as here, the BIA conducted a de novo review of the record and made an independent determination of whether relief is appropriate, we review the decision of the BIA, not of the IJ. Molina-Morales v. INS, 237 F.3d 1048, 1050 (9th Cir.2001). We conclude that, even assuming that Tosoonyan’s testimony was credible, substantial evidence supports the BIA’s conclusion that Tosoonyan failed to establish persecution on account of a statutorily protected ground. See INS v. Elias-Zacarias, 502 U.S. 478, 483, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992); Sangha v. INS, 103 F.3d 1482, 1490-91 (9th Cir.1997).
Because Tosoonyan failed to establish eligibility for asylum, he necessarily failed to meet the more stringent standard for withholding of removal. See Pedro-Mateo v. INS, 224 F.3d 1147, 1150 (9th Cir.2000).
Substantial evidence also supports the BIA’s conclusion that Tosoonyan is not entitled to relief under the Convention because he failed to demonstrate that it is more likely than not that he will be tortured if returned to Armenia. See Malhi v. INS, 336 F.3d 989, 993 (9th Cir.2003).
PETITION DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.